                            Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 1 of 17
AO 133       (Rev. 12/09) Bill of Costs


                                                 UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                     Western District
                                                                    __________        of Washington
                                                                                District of __________

                        OSCAR LEE OLIVE, IV.                                                     )
                                                                                                 )
                                          v.                                                     )         Case No.: 2:18-cv-00862-BAT
                   HAYLEY MARIE ROBINSON                                                         )
                                                                                                 )

                                                                                 BILL OF COSTS
Judgment having been entered in the above entitled action on                                         07/09/2021                  against          Hayley Marie Robinson                  ,
                                                                                                            Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           $               350.00

Fees for service of summons and subpoena . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                            275.00

Fees for printed or electronically recorded transcripts necessarily obtained for use in the case . . . . . .                                                                    125.35

Fees and disbursements for printing . . P
                                        . . a. c. .e. r. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  296.10

Fees for witnesses (itemize on page two) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    0.00

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case. . . . . . . . . . . . . . . . r. . . . . . . e. . . er
                                                                                              .......................                                                           823.40

Docket fees under 28 U.S.C. 1923 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        0.00

Costs as shown on Mandate of Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                 0.00

Compensation of court-appointed experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             0.00

Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 . . . . .                                                                          0.00

Other costs (please itemize) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      4,675.00

                                                                                                                                               TOTAL            $           6,544.85

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                        Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
         ✔
         ’          Electronic service                                    ’         First class mail, postage prepaid
         ’          Other:
             s/ Attorney:              /s Oscar Lee Olive, IV.
                          Name of Attorney: Oscar Lee Olive, IV
For:                                                                 Plaintiff                                                                       Date:          07/29/2021
                                                             Name of Claiming Party

                                                                                   Taxation of Costs
Costs are taxed in the amount of                                                                                                                         and included in the judgment.

                                                                                  By:
                           Clerk of Court                                                                       Deputy Clerk                                             Date
                     Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 2 of 17
AO 133 (Rev. 12/09) Bill of Costs


                                     UNITED STATES DISTRICT COURT
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                     ATTENDANCE           SUBSISTENCE            MILEAGE
                                                                                                                                        Total Cost
           NAME , CITY AND STATE OF RESIDENCE                                   Total               Total                Total         Each Witness
                                                                     Days       Cost      Days      Cost      Miles      Cost


                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00


                                                                                                                                                $0.00


                                                                                                                    TOTAL                       $0.00


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  “Sec. 1924. Verification of bill of costs.”
      “Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed.”

  See also Section 1920 of Title 28, which reads in part as follows:
      “A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  Costs Other than Attorneys’ Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire under Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:
       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
           Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 3 of 17

                               ITEMIZATION FOR BILL OF COSTS


I OSCAR LEE OLIVE, IV DECLARE AS FOLLOWS:


       I have personal knowledge of the following facts and if called upon to testify under oath,
       I could and would do so competently to the following facts.
       The filing fee $350 for bankruptcy court adversary filing fee, necessary as the Defendant
       filed bankruptcy. The case was tried in a Bankruptcy Court adversary proceeding, and
       then the case was returned to this District Court for final determination of damages.               ere
           a a ee a er          e     rc     r       a       r   e a

       I paid $275.00 for P service of summons and location Defendant Robinson.
       I paid $ 25. 5 for a transcript of the Bankruptcy Court’s Judgment that was used by the
       District Court to finalize this case, lift the bankruptcy stay and permit the District court to
       award damages by motion. ee rece          c       r        a    e     r ra cr
       $296.10 was spent on Pacer court document fees.            ee Pacer      ce a ac e
       $823.40 was spent on printing and preparation of exhibit books for trial.
            75.00 a      e          r ae    e    a r er ce             re are   r ra       c           e
       e        a a          e       re ara       e ce     e              r       a a          a   e
            er er ce         r ce   ee
I declare under the penalty of perjury under the laws of the United States that the foregoing is
true and correct.

     Executed July 28, 2021 in       ara    Florida


                                                         By:     s/ Oscar Lee Olive, IV.
U.S. Bankruptcy Court, Washington Western LIVE Database           https://ecf.wawb.uscourts.gov/cgi-bin/DktRpt.pl?109302553077413-L_1_0-1
                            Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 4 of 17

                                                                                                           APPEAL, AwaitClo


                                                  U.S. Bankruptcy Court
                                           Western District of Washington (Seattle)
                                           Adversary Proceeding #: 19-01105-MLB

          Assigned to: Marc Barreca                                              Date Filed: 08/20/19
          Lead BK Case: 19-11724
          Lead BK Title: Hayley Marie Robinson
          Lead BK Chapter: 7
          Demand: $1500000
          Nature[s] of Suit: 68 Dischargeability - 523(a)(6), willful and malicious injury


         Plaintiff
         -----------------------
         Oscar Lee Olive, IV                                              represented by Larry B. Feinstein
         101 N. Ocean Dr. Ste 132                                                        Larry B. Feinstein
         Hollywood, FL 33019                                                             2033 Sixth Avenue
                                                                                         Ste 251
                                                                                         Seattle, WA 98121
                                                                                         206-223-9595
                                                                                         Fax : 206-386-5355
                                                                                         Email: 1947feinstein@gmail.com


         V.

         Defendant
         -----------------------
         Hayley Marie Robinson, an individual                             represented by Steven C. Hathaway
         487 Westerly Road #102                                                          Attorney at Law
         Bellingham, WA 98226                                                            3811 Consolidation Ave
         SSN / ITIN: xxx-xx-0287                                                         PO Box 2147
                                                                                         Bellingham, WA 98227
                                                                                         360-676-0529
                                                                                         Email: shathaway@expresslaw.com


              Filing Date                 #                                            Docket Text

                                        1                 Adversary case 19-01105. Complaint by Oscar Lee Olive IV against
                                        (9 pgs)           Hayley Marie Robinson. . Nature of Suit: (68 (Dischargeability -
                                                          523(a)(6), willful and malicious injury)) (CLC) Modified on 8/20/2019 -
          08/20/2019                                      corrected party name (PBR). (Entered: 08/20/2019)

                                                          Receipt of Adversary Filing Fee - $350.00 by CC. Receipt Number
          08/20/2019                                      231951. Olive (admin) (Entered: 08/21/2019)




1 of 9                                                                                                                    7/27/21, 11:41 AM
                              Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 5 of 17
                                                                                                                                                                Sales Order
                                                                                         NAME or
                                                                                         COMPANY:                 Olive Olive

           1600-B SW Dash Point Rd                                                       CONTACT:
            Federal Way, WA 98023
     PH: 253-874-2790 / FAX: 253-874-7593                                                EMAIL:                   oscar.l.olive@gmail.com
             info@mailcopyandmore.com
             www.mailcopyandmore.com                                                     PHONE:                                               PHONE 2:

* Complex jobs may take longer to complete                                                                             Standard Production: Allow 3 Business Days*
             Date                        Customer PO Number                                              Sales Rep                        Date Needed       Time Needed
      11/9/2020                                                                                                 Donn                Tue 11/10/2020              Shipping

Quantity                             Product                              Color / Weight / Size                           Description          Unit Price   Ext Price       PLU
  3588            Prints                                                1/0 20#b 8.5x11"                          Exhibits                     $   0.04     $ 143.52        7107
   144            Prints                                                4/0 20#b 8.5x11"                          Exhibits                     $   0.18     $  25.92        7104
  3732            3-Hole Punch                                                                                                                 $   0.01     $  37.32        7286
    6             Sets Tabs                                                                                                                    $   5.99     $  35.94        9771
    6             3" Binders                                                                                                                   $ 19.99      $ 119.94        9772
    6             1" Binders                                                                                                                   $ 11.99      $  71.94        9773
                                                                                                                                               $    -       $    -
                                                                                                                                               $    -       $    -
                                                                                                                                               $    -       $    -
                                                                                                                                               $    -       $    -
                                                                                                                                               $    -       $    -
                                                                                                                                               $    -       $    -
                                                                                                                                               $    -       $    -
                                                                                                                                               $    -       $    -
                                                                                                                                               $    -       $    -
                                                                                                                                               $    -       $    -
                                                                                                                                               $    -       $    -
                                                                                                                                               $    -       $    -
                                                                                                                                               $    -       $    -
                                                                                                                                               $    -       $    -
                                                                                                                                               $    -       $    -
    23            Layout / Set-up Fee                                   Administrative minutes - Collating                                     $   0.75     $  17.25        7278
     1            Postage / Shipping                                    FedEx                                                                  $ 112.60     $ 112.60         FX

Printing Terms:                                                                                                    Checklist:                   Sub-total   $              564.43
Standard Production:
Standard    Production:                                                                                            ___Document Size
Please allow
Please   allow 3
Orders needing
                 3 to
                    to 5
                       5 business
                         business days
         needing aa quicker
                                     days for
                        quicker turnaround
                                             for production
                                 turnaround will
                                                 production depending
                                                  will incur
                                                                depending on
                                                       incur aa RUSH
                                                                               on the
                                                                 RUSH surcharge.
                                                                         surcharge.
                                                                                    the complexity.
                                                                                         complexity.               ___Paper Color/Text.         10% Tax     $               45.18
Orders
Rush Production:
       Production:                                                                                                 ___Paper Weight
Rush
RUSH
RUSH orders
        orders will
                 will be
                       be permitted
                          permitted if   if our
                                            our time
                                                 time and
                                                        and previous
                                                             previous commitments
                                                                         commitments allow. allow. A A 20%
                                                                                                        50%        ___Logos/Artwork             Total Due   $              609.61
surcharge
surcharge will
             will be
                   be applied
                       applied toto all
                                     all RUSH
                                         RUSH orders.
                                                  orders.                                                          ___Copy Color(s)
Layout &
Layout   & Design:
            Design:
                                                                                                                   ___Finishing
We offer
We   offer Layout
            Layout &  & Design
                         Design for
                                  for customers
                                       customers needing
                                                      needing graphic
                                                                 graphic design
                                                                           design services.
                                                                                      services. Layout
                                                                                                  Layout & &
                                                                                                                   ___One or Both Sides
                                                                                                                                             Amount Paid    $                 -
Design is
Design   is billed
            billed atat the
                        the designated
                             designated flat flat rate
                                                  rate as
                                                        as indicated
                                                           indicated on on our
                                                                            our rate
                                                                                  rate sheet
                                                                                         sheet for
                                                                                                for each
                                                                                                    each
item. Layout
item.  Layout &  & Design
                     Design for
                              for specialized
                                  specialized items
                                                  items that
                                                          that are
                                                                are not
                                                                     not on
                                                                          on our
                                                                              our rate
                                                                                    rate sheet
                                                                                          sheet will
                                                                                                   will be
                                                                                                        be         ___Style Sample
billed at
billed  at $60
           $50 per
                 per hour.
                      hour.                                                                                                                  Balance Due    $              609.61
Proofing:
Proofing:                                                                                                         Special Instructions:
Custom
Custom print
          print jobs
                  jobs created
                        created byby Mail
                                      Mail Copy
                                              Copy &  & More
                                                        More will
                                                                will be
                                                                      be proofed
                                                                         proofed withwith the
                                                                                           the customer
                                                                                                 customer

                                                                                                                       Ship FedEx to arrive Th 11/12/2020 by
prior
prior to
       to printing
          printing to to ensure
                         ensure accuracy.
                                   accuracy. Reprinting
                                                 Reprinting duedue toto errors
                                                                        errors which
                                                                                 which areare found
                                                                                               found after
                                                                                                        after
proof has
proof   has been
             been approved
                     approved by by the
                                     the customer
                                            customer willwill be
                                                              be billed
                                                                  billed at
                                                                          at 50%.
                                                                             50%.
Print Ready:
Print
Files
       Ready:
Files received
      received for for print
                       print from
                              from the
                                     the customer
                                           customer are are considered
                                                             considered print
                                                                            print ready.
                                                                                    ready. The
                                                                                             The                                    the end of business day.
customer assumes
customer     assumes all all responsibility
                             responsibility for for the
                                                     the accuracy
                                                         accuracy of  of the
                                                                         the file.
                                                                              file.
Set-up:
Set-up:
Set-up
Set-up fees
         fees apply
               apply when
                        when aa file
                                 file is
                                      is supplied
                                          supplied to to us
                                                         us from
                                                             from the
                                                                    the customer
                                                                         customer and  and it
                                                                                            it is
                                                                                               is not
                                                                                                  not
100%
100% print
        print ready
              ready or or set-up
                          set-up forfor our
                                         our equipment.
                                               equipment. Set-up
                                                              Set-up fees
                                                                       fees range
                                                                             range fromfrom $6
                                                                                             $6 toto $24
                                                                                                     $36
depending on
depending     on the
                   the complexity
                        complexity required
                                       required to  to make
                                                       make it it print
                                                                  print ready.
                                                                         ready.




Oscar Olive
                              Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 6 of 17
                                                                                                                                                                 Sales Order
                                                                                         NAME or
                                                                                         COMPANY:                 Oscar Olive

           1600-B SW Dash Point Rd                                                       CONTACT:
            Federal Way, WA 98023
     PH: 253-874-2790 / FAX: 253-874-7593                                                EMAIL:                   oscar.l.olive@gmail.com
             info@mailcopyandmore.com
             www.mailcopyandmore.com                                                     PHONE:                                               PHONE 2:

* Complex jobs may take longer to complete                                                                             Standard Production: Allow 3 Business Days*
             Date                        Customer PO Number                                              Sales Rep                        Date Needed        Time Needed
    11/12/2020                                                                                                  Donn                 Fri 11/13/2020              Shipping

Quantity                             Product                              Color / Weight / Size                           Description          Unit Price     Ext Price      PLU
  1794            Prints                                                1/0 20#b 8.5x11"                          Exhibits                     $      0.04   $  71.76        7107
   72             Prints                                                4/0 20#b 8.5x11"                                                       $      0.18   $  12.96        7704
  1866            3-Hole Punch                                                                                                                 $      0.01   $  18.66        7286
    3             Legal Tabs                                            1-14 Sets                                                              $      5.99   $  17.97        9771
    3             3" Binders                                            Black                                                                  $     19.99   $  59.97        9772
    3             1" Binders                                            Black                                                                  $     11.99   $  35.97        9773
                                                                         3 of 662-pages                                                        $       -     $     -
                                                                                                                                               $       -     $     -
                                                                                                                                               $       -     $     -
                                             CREDITS                                                                                           $       -     $     -
  -102            Prints                 1/0 20#b 8.5x11"                                                         Exhibits 1-3 (3 sets)        $      0.04   $   (4.08)      7107
  -102            3-Hole Punch                                                                                                                 $      0.01   $   (1.02)      7286
   -3             Legal Tabs             1-14 Sets                                                                                             $      5.99   $ (17.97)       9771
   -3             1" Binders             Black                                                                                                 $     11.99   $ (35.97)       9773
   -1             50% of FedEx Overnight                                                                                                       $     39.72   $ (39.72)        FX
                                                                                                                                               $       -     $     -
                                                                                                                                               $       -     $     -
                                                                                                                                               $       -     $     -
                                                                                                                                               $       -     $     -
                                                                                                                                               $       -     $     -
    12            Layout / Set-up Fee                                   Administrative Minutes - Collating                                     $       -       N/C
     1            Courier Service                                       40-mile Round Trip: $80                                                $       -       N/C
     1            Postage / Shipping                                    FedEx Overnight / Saturday Delivery                                    $     79.43   $  79.43        FX

Printing Terms:                                                                                                    Checklist:                   Sub-total    $              197.96
Standard Production:
Standard    Production:                                                                                            ___Document Size
Please allow
Please   allow 3
Orders needing
                 3 to
                    to 5
                       5 business
                         business days
         needing aa quicker
                                     days for
                        quicker turnaround
                                             for production
                                 turnaround will
                                                 production depending
                                                  will incur
                                                                depending on
                                                       incur aa RUSH
                                                                               on the
                                                                 RUSH surcharge.
                                                                         surcharge.
                                                                                    the complexity.
                                                                                         complexity.               ___Paper Color/Text.            10% Tax   $               15.83
Orders
Rush Production:
       Production:                                                                                                 ___Paper Weight
Rush
RUSH
RUSH orders
        orders will
                 will be
                       be permitted
                          permitted if   if our
                                            our time
                                                 time and
                                                        and previous
                                                             previous commitments
                                                                         commitments allow. allow. A A 20%
                                                                                                        50%        ___Logos/Artwork             Total Due    $              213.79
surcharge
surcharge will
             will be
                   be applied
                       applied toto all
                                     all RUSH
                                         RUSH orders.
                                                  orders.                                                          ___Copy Color(s)
Layout &
Layout   & Design:
            Design:
                                                                                                                   ___Finishing
We offer
We   offer Layout
            Layout &  & Design
                         Design for
                                  for customers
                                       customers needing
                                                      needing graphic
                                                                 graphic design
                                                                           design services.
                                                                                      services. Layout
                                                                                                  Layout & &
                                                                                                                   ___One or Both Sides
                                                                                                                                             Amount Paid     $                 -
Design is
Design   is billed
            billed atat the
                        the designated
                             designated flat flat rate
                                                  rate as
                                                        as indicated
                                                           indicated on on our
                                                                            our rate
                                                                                  rate sheet
                                                                                         sheet for
                                                                                                for each
                                                                                                    each
item. Layout
item.  Layout &  & Design
                     Design for
                              for specialized
                                  specialized items
                                                  items that
                                                          that are
                                                                are not
                                                                     not on
                                                                          on our
                                                                              our rate
                                                                                    rate sheet
                                                                                          sheet will
                                                                                                   will be
                                                                                                        be         ___Style Sample
billed at
billed  at $60
           $50 per
                 per hour.
                      hour.                                                                                                                  Balance Due     $              213.79
Proofing:
Proofing:                                                                                                         Special Instructions:
Custom
Custom print
          print jobs
                  jobs created
                        created byby Mail
                                      Mail Copy
                                              Copy &  & More
                                                        More will
                                                                will be
                                                                      be proofed
                                                                         proofed withwith the
                                                                                           the customer
                                                                                                 customer
prior
prior to
       to printing
          printing to to ensure
                         ensure accuracy.
                                   accuracy. Reprinting
                                                 Reprinting duedue toto errors
                                                                        errors which
                                                                                 which areare found
                                                                                               found after
                                                                                                        after
proof has
proof   has been
             been approved
                     approved by by the
                                     the customer
                                            customer willwill be
                                                              be billed
                                                                  billed at
                                                                          at 50%.
                                                                             50%.
Print Ready:
Print  Ready:
Files received
Files received for for print
                       print from
                              from the
                                     the customer
                                           customer are are considered
                                                             considered print
                                                                            print ready.
                                                                                    ready. The
                                                                                             The
customer assumes
customer     assumes all all responsibility
                             responsibility for for the
                                                     the accuracy
                                                         accuracy of  of the
                                                                         the file.
                                                                              file.
Set-up:
Set-up:
Set-up
Set-up fees
         fees apply
               apply when
                        when aa file
                                 file is
                                      is supplied
                                          supplied to to us
                                                         us from
                                                             from the
                                                                    the customer
                                                                         customer and  and it
                                                                                            it is
                                                                                               is not
                                                                                                  not
100%
100% print
        print ready
              ready or or set-up
                          set-up forfor our
                                         our equipment.
                                               equipment. Set-up
                                                              Set-up fees
                                                                       fees range
                                                                             range fromfrom $6
                                                                                             $6 toto $24
                                                                                                     $36
depending on
depending     on the
                   the complexity
                        complexity required
                                       required to  to make
                                                       make it it print
                                                                  print ready.
                                                                         ready.




Oscar Olive
                   Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 7 of 17


                                                                                            Invoice #21017
                                                                                                    Jan 25, 2021




BILL TO                                                   FROM
Mr. Oscar Olive                                           Dipti Patel
oscar.l.olive@gmail.com                                   7306 Danwood Dr
                                                          Austin, TX 78759
                                                          dbpatel1180@gmail.com
                                                          +1 8478484907




INVOICE ITEMS                                                                                          AMOUNT

Oscar Olive v. Robinson | Adversary in In re: Hayley Marie Robinson | 2:19-bk-11724-MLB |              -$252.61
1-7-2021 Oral Ruling | 3-Day Transcript Request (Deposit Received)



Processing Fee of 3% for Credit Card Transactions                                                          $7.36



Oscar Olive v. Robinson | Adversary in In re: Hayley Marie Robinson | 2:19-bk-11724-MLB |               $125.35
1-7-2021 Oral Ruling | 3-Day Request (Final Transcript Delivered)
23 units x $5.45/unit




                                                                                             -$119.90
                                                                                      PAYMENT DUE FEB 24, 2021



MESSAGE
Thank you for your continued business and support. Be safe
and be well.




                                                                                                       Page 1 of 1
                    Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 8 of 17

                                                                                                                               Invoice
                                                                                 Invoice Date: 01/07/2020
             Public Access to Court Electronic Records
                                                                                 Usage From: 10/01/2019                        to: 12/31/2019
      Account Summary

                                                                                                           Account #:                           5614616
Pages:                                                                                            679      Invoice #:                 5614616-Q42019
Rate:                                                                                          $0.10
                                                                                                           Due Date:                         02/10/2020
Subtotal:                                                                                     $67.90
                                                                                                           Amount Due:                             $70.30
Audio Files:                                                                                          1
Rate:                                                                                          $2.40
Subtotal:                                                                                      $2.40
                                                                                                                         Contact Us
Current Billed Usage:                                                                         $70.30
                                                                                                                San Antonio: (210) 301-6440
                                                                                                                  Toll Free: (800) 676-6856
                                                                                                                 Hours: 8 am - 6 pm CT M-F
Previous Balance:                                                                              $0.00              pacer@psc.uscourts.gov

Current Balance:                                                                              $70.30

                                                                                                              See pacer.gov/billing for
                                                                                                              detailed billing transactions,
  Total Amount Due:                                                                    $70.30                 instructions for disputing
                                                                                                              transactions, FAQs and more.

                                                                                                              It’s quick and easy to pay your
                 PACER Users Gain More Free Access in 2020
                                                                                                              bill online with a credit card. Visit
                                                                                                              the Manage My Account section
  As of January 1, PACER usage fees are waived if they total $30 or less. The April 2020 billing
  statement will reflect the new waiver.                                                                      of the PACER Service Center
                                                                                                              website at pacer.gov.
  This is an increase from the previous $15 or less per quarter, and it will result in more than 75
  percent of users paying no quarterly fee.
                                                                                                              The PACER Federal Tax ID is:
  To learn more about PACER fees, check the electronic public access fee schedule on the
                                                                                                                       XX-XXXXXXX
  Resources page at pacer.gov.


                                                                                                                 Questions about the invoice?
                                                                                                                   Visit pacer.gov/billing



                         Please detach the coupon below and return with your payment. Thank you!

                                                                            Account #                     Due Date                  Amount Due
                                                                               5614616                    02/10/2020                     Auto Bill
          Public Access to Court Electronic Records
                                                                       Do not send cash. Make checks or money orders drawn on a U.S. Bank in U.S. dollars
                                                                       payable to: PACER Service Center. Include your account ID on the check or money
                                                                       order.

                  This account is registered for automatic billing. The total amount due, $70.30,
                  will be charged to the credit card on file up to 7 days before the due date.
                  Charges will appear on your credit card statement as: PACER 800-676-6856 IR.

           Visit pacer.gov for address changes.
                                                                                                 . . o r
                                                                                               P.O. Box
      Oscar Lee Olive                                                                           or a
      101 North Ocean Dr. Suite 132
      Hollywood, FL 33319
                   Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 9 of 17

                                                                                                                            Invoice
                                                                              Invoice Date: 01/06/2021
Public Access to Court Electronic Records
                                                                              Usage From: 10/01/2020                        to: 12/31/2020
      Account Summary

                                                                                                        Account #:                           5614616
Pages:                                                                                         391      Invoice #:                 5614616-Q42020
Rate:                                                                                       $0.10
                                                                                                        Due Date:                         02/10/2021
Subtotal:                                                                                  $39.10
                                                                                                        Amount Due:                             $43.90
Audio Files:                                                                                      2
Rate:                                                                                       $2.40
Subtotal:                                                                                   $4.80
                                                                                                                      Contact Us
Current Billed Usage:                                                                      $43.90
                                                                                                             San Antonio: (210) 301-6440
                                                                                                               Toll Free: (800) 676-6856
                                                                                                              Hours: 8 am - 6 pm CT M-F
Previous Balance:                                                                           $0.00              pacer@psc.uscourts.gov

Current Balance:                                                                           $43.90

                                                                                                           See pacer.uscourts.gov/billing for
                                                                                                           detailed billing transactions,
  Total Amount Due:                                                                 $43.90                 instructions for disputing
                                                                                                           transactions, FAQs and more.

                                                                                                           It’s quick and easy to pay your
                      Five Courts Convert to NextGen in Q4
                                                                                                           bill online with a credit card. Visit
                                                                                                           the Manage Your Account
  In the fourth quarter, five courts implemented the next generation case management/electronic
  case files (NextGen CM/ECF) system:                                                                      section of the PACER website at
                                                                                                           pacer.uscourts.gov.
  * Michigan Western Bankruptcy
  * Ohio Southern District
  * Texas Western Bankruptcy                                                                               The PACER Federal Tax ID is:
  * Virginia Western District
                                                                                                                   XX-XXXXXXX
  * Wyoming District

  Continue to check your court's website for more information on when it will convert to NextGen.
                                                                                                           Questions about the invoice?Visit
                                                                                                            pacer.uscourts.gov/billing



                        Please detach the coupon below and return with your payment. Thank you!

                                                                          Account #                    Due Date                  Amount Due
                                                                            5614616                   02/10/2021                       $43.90
 Public Access to Court Electronic Records
                                                                    Do not send cash. Make checks or money orders drawn on a U.S. Bank in U.S. dollars
                                                                    payable to: PACER Service Center. Include your account ID on the check or money
                                                                    order.




           Visit pacer.uscourts.gov for address changes.
                                                                                              . . o r
                                                                                            P.O. Box
      Oscar Lee Olive                                                                        or a
      101 North Ocean Dr. Suite 132
      Hollywood, FL 33319
                   Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 10 of 17

                                                                                                                              Invoice
                                                                                Invoice Date: 04/06/2020
             Public Access to Court Electronic Records
                                                                                Usage From: 01/01/2020                        to: 03/31/2020
      Account Summary

                                                                                                          Account #:                           5614616
Pages:                                                                                           450      Invoice #:                 5614616-Q12020
Rate:                                                                                         $0.10
                                                                                                          Due Date:                         05/11/2020
Subtotal:                                                                                    $45.00
                                                                                                          Amount Due:                             $45.00
Audio Files:                                                                                        0
Rate:                                                                                         $2.40
Subtotal:                                                                                     $0.00
                                                                                                                        Contact Us
Current Billed Usage:                                                                        $45.00
                                                                                                               San Antonio: (210) 301-6440
                                                                                                                 Toll Free: (800) 676-6856
                                                                                                                Hours: 8 am - 6 pm CT M-F
Previous Balance:                                                                             $0.00              pacer@psc.uscourts.gov

Current Balance:                                                                             $45.00

                                                                                                             See pacer.gov/billing for
                                                                                                             detailed billing transactions,
  Total Amount Due:                                                                   $45.00                 instructions for disputing
                                                                                                             transactions, FAQs and more.

                                                                                                             It’s quick and easy to pay your
                       Coming Soon: New PACER Website
                                                                                                             bill online with a credit card. Visit
                                                                                                             the Manage My Account section
  A new pacer.gov website has been designed and developed to offer easier access to PACER
  and PACER-related applications. It also contains a library of common questions and additional              of the PACER Service Center
  information about PACER and electronic public access services.                                             website at pacer.gov.

  The new site:
  * Is mobile-friendly.                                                                                      The PACER Federal Tax ID is:
  * Groups court-specific information all in one place.
                                                                                                                      XX-XXXXXXX
  * Provides an interactive way to find frequently asked questions.
  * Features new accessibility tools.

  The final phase of the pacer.gov project begins this month, with the goal of launching in June.               Questions about the invoice?
                                                                                                                  Visit pacer.gov/billing



                        Please detach the coupon below and return with your payment. Thank you!

                                                                           Account #                     Due Date                  Amount Due
                                                                              5614616                   05/11/2020                      Auto Bill
          Public Access to Court Electronic Records
                                                                      Do not send cash. Make checks or money orders drawn on a U.S. Bank in U.S. dollars
                                                                      payable to: PACER Service Center. Include your account ID on the check or money
                                                                      order.

                  This account is registered for automatic billing. The total amount due, $45.00,
                  will be charged to the credit card on file up to 7 days before the due date.
                  Charges will appear on your credit card statement as: PACER 800-676-6856 IR.

           Visit pacer.gov for address changes.
                                                                                                . . o r
                                                                                              P.O. Box
      Oscar Lee Olive                                                                          or a
      101 North Ocean Dr. Suite 132
      Hollywood, FL 33319
                   Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 11 of 17

                                                                                     Statement of Account
                                                                               Statement Date:          04/07/2021
  Public Access to Court Electronic Records
                                                                               Usage From:              01/01/2021      to:    03/31/2021
      Account Summary


Pages:                                                                                           54
                                                                                                      Account #:                  5614616
Rate:                                                                                         $0.10
Subtotal:                                                                                     $5.40   Statement #:       5614616-Q12021

Audio Files:                                                                                      5
Rate:                                                                                         $2.40
Subtotal:                                                                                    $12.00
                                                                                                                Contact Us
Current Billed Usage:                                                                        $17.40
                                                                                                         San Antonio: (210) 301-6440
Credit for Usage not Exceeding $30:                                                        <$17.40>        Toll Free: (800) 676-6856
                                                                                                           Hours: 8 am-6 pm CT M-F
Previous Balance:                                                                             $0.00        pacer@psc.uscourts.gov

Current Balance:                                                                             $0.00
                                                                                                       See pacer.uscourts.gov/billing for
                                                                                                       instructions on disputing charges,
    No payment is due at this time.                                                                    FAQs about the billing process
                                                                                                       and more.

                                                                                                       To view detailed billing
                     Eight Courts Convert to NextGen in Q1                                             transactions, visit the Manage
                                                                                                       Your Account section of the
  In the first quarter, eight courts implemented the next generation case management/electronic        PACER Service Center website at
  case files (NextGen CM/ECF) system:
                                                                                                       pacer.uscourts.gov.
  * California Northern Bankruptcy
  * Delaware Bankruptcy
  * Kentucky Eastern Bankruptcy                                                                        The PACER Federal Tax ID is:
  * Mississippi Northern District                                                                               XX-XXXXXXX
  * New York Eastern Bankruptcy
  * Tennessee Western Bankruptcy
  * Washington Eastern District
  * Wisconsin Eastern Bankruptcy                                                                        Questions about the statement?
                                                                                                       Visit pacer.uscourts.gov/billing
  Continue to check your court's website for more information on when it will convert to
  NextGen.




         This Statement of Account is for your information. This is not a bill.

                                    No payment is due at this time.
                    Usage for this account was $30 or less for this quarterly billing cycle. In
                    accordance with the Electronic Public Access fee schedule, the fees for this
                    quarter have been waived.


           Visit pacer.uscourts.gov for address changes.                                                                       5614616


      Oscar Lee Olive
      101 North Ocean Dr. Suite 132                                                   Public Access to Court Electronic Records
      Hollywood, FL 33319
                   Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 12 of 17

                                                                                                                              Invoice
                                                                                Invoice Date: 07/07/2020
Public Access to Court Electronic Records
                                                                                Usage From: 04/01/2020                        to: 06/30/2020
      Account Summary

                                                                                                          Account #:                           5614616
Pages:                                                                                           316      Invoice #:                 5614616-Q22020
Rate:                                                                                         $0.10
                                                                                                          Due Date:                         08/10/2020
Subtotal:                                                                                    $31.60
                                                                                                          Amount Due:                             $31.60
Audio Files:                                                                                        0
Rate:                                                                                         $2.40
Subtotal:                                                                                     $0.00
                                                                                                                        Contact Us
Current Billed Usage:                                                                        $31.60
                                                                                                               San Antonio: (210) 301-6440
                                                                                                                 Toll Free: (800) 676-6856
                                                                                                                Hours: 8 am - 6 pm CT M-F
Previous Balance:                                                                             $0.00              pacer@psc.uscourts.gov

Current Balance:                                                                             $31.60

                                                                                                             See pacer.gov/billing for
                                                                                                             detailed billing transactions,
  Total Amount Due:                                                                   $31.60                 instructions for disputing
                                                                                                             transactions, FAQs and more.

                                                                                                             It’s quick and easy to pay your
                           New PACER Website Launches
                                                                                                             bill online with a credit card. Visit
                                                                                                             the Manage My Account section
  The fully updated and redesigned PACER website launched in June, and it offers several new
  features to improve the user experience. The new site provides easier access to PACER and                  of the PACER Service Center
  PACER-related applications.                                                                                website at pacer.gov.

  The PACER website:
  * Is mobile-friendly.                                                                                      The PACER Federal Tax ID is:
  * Groups court-specific information all in one place.
                                                                                                                      XX-XXXXXXX
  * Provides an interactive way to find frequently asked questions.
  * Features new accessibility tools.

  Visit https://pacer.uscourts.gov to check out the new design, and to sign up for PACER                        Questions about the invoice?
  announcements and other email updates.                                                                          Visit pacer.gov/billing



                        Please detach the coupon below and return with your payment. Thank you!

                                                                           Account #                     Due Date                  Amount Due
                                                                              5614616                   08/10/2020                       $31.60
 Public Access to Court Electronic Records
                                                                      Do not send cash. Make checks or money orders drawn on a U.S. Bank in U.S. dollars
                                                                      payable to: PACER Service Center. Include your account ID on the check or money
                                                                      order.




           Visit pacer.gov for address changes.
                                                                                                . . o r
                                                                                              P.O. Box
      Oscar Lee Olive                                                                          or a
      101 North Ocean Dr. Suite 132
      Hollywood, FL 33319
                  Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 13 of 17

                                                                                                                            Invoice
                                                                              Invoice Date: 07/08/2021
Public Access to Court Electronic Records
                                                                              Usage From: 04/01/2021                        to: 06/30/2021
      Account Summary

                                                                                                        Account #:                           5614616
Pages:                                                                                         353      Invoice #:                 5614616-Q22021
Rate:                                                                                       $0.10
                                                                                                        Due Date:                         08/10/2021
Subtotal:                                                                                  $35.30
                                                                                                        Amount Due:                             $35.30
Audio Files:                                                                                      0
Rate:                                                                                       $2.40
Subtotal:                                                                                   $0.00
                                                                                                                      Contact Us
Current Billed Usage:                                                                      $35.30
                                                                                                             San Antonio: (210) 301-6440
                                                                                                               Toll Free: (800) 676-6856
                                                                                                              Hours: 8 am - 6 pm CT M-F
Previous Balance:                                                                           $0.00              pacer@psc.uscourts.gov

Current Balance:                                                                           $35.30

                                                                                                           See pacer.uscourts.gov/billing for
                                                                                                           detailed billing transactions,
  Total Amount Due:                                                                 $35.30                 instructions for disputing
                                                                                                           transactions, FAQs and more.

                                                                                                           It’s quick and easy to pay your
                       14 Courts Convert to NextGen in Q2
                                                                                                           bill online with a credit card. Visit
  In the second quarter, 14 courts implemented the next generation case                                    the Manage Your Account
  management/electronic case files (NextGen CM/ECF) system:
                                                                                                           section of the PACER website at
  * Alabama Middle District               * New York Bankruptcy                                            pacer.uscourts.gov.
  * California Central Bankruptcy         * Oklahoma Eastern Bankruptcy
  * Florida Middle District               * South Dakota District
  * Illinois Central District             * Utah Bankruptcy                                                The PACER Federal Tax ID is:
  * Illinois Northern Bankruptcy          * Vermont District
                                                                                                                   XX-XXXXXXX
  * JPML                                  * Virginia Eastern District
  * Maryland Bankruptcy
  * Michigan Eastern Bankruptcy
                                                                                                           Questions about the invoice?Visit
  Continue to check your court's website for more information on when it will convert to NextGen.           pacer.uscourts.gov/billing



                        Please detach the coupon below and return with your payment. Thank you!

                                                                          Account #                    Due Date                  Amount Due
                                                                            5614616                   08/10/2021                       $35.30
 Public Access to Court Electronic Records
                                                                    Do not send cash. Make checks or money orders drawn on a U.S. Bank in U.S. dollars
                                                                    payable to: PACER Service Center. Include your account ID on the check or money
                                                                    order.




           Visit pacer.uscourts.gov for address changes.
                                                                                              . . o r
                                                                                            P.O. Box
      Oscar Lee Olive                                                                        or a
      101 North Ocean Dr. Suite 132
      Hollywood, FL 33319
                    Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 14 of 17

                                                                                                                            Invoice
                                                                              Invoice Date: 10/07/2019
              Public Access to Court Electronic Records
                                                                              Usage From: 07/01/2019                        to: 09/30/2019
         Account Summary

                                                                                                        Account #:                           5614616
Pages:                                                                                         700      Invoice #:                 5614616-Q32019
Rate:                                                                                       $0.10
                                                                                                        Due Date:                         11/12/2019
Subtotal:                                                                                  $70.00
                                                                                                        Amount Due:                             $70.00
Audio Files:                                                                                       0
Rate:                                                                                       $2.40
Subtotal:                                                                                   $0.00
                                                                                                                      Contact Us
Current Billed Usage:                                                                      $70.00
                                                                                                             San Antonio: (210) 301-6440
                                                                                                               Toll Free: (800) 676-6856
                                                                                                              Hours: 8 am - 6 pm CT M-F
Previous Balance:                                                                           $0.00              pacer@psc.uscourts.gov

Current Balance:                                                                           $70.00

                                                                                                           See pacer.gov/billing for
                                                                                                           detailed billing transactions,
  Total Amount Due:                                                                 $70.00                 instructions for disputing
                                                                                                           transactions, FAQs and more.

                                                                                                           It’s quick and easy to pay your
               Seven More Courts Convert to NextGen CM/ECF
                                                                                                           bill online with a credit card. Visit
  During the third quarter of 2019, seven more courts implemented the next generation case                 the Manage My Account section
  management/electronic case files (NextGen CM/ECF) system. To date, 60 courts have
  converted, and more will follow in the coming months. For more information and updates on                of the PACER Service Center
  NextGen conversion, please continue to check your court's website. Below is a list of the most           website at pacer.gov.
  recent NextGen courts:

     ·   Guam Bankruptcy Court                                                                             The PACER Federal Tax ID is:
     ·   Michigan Western District Court
                                                                                                                    XX-XXXXXXX
     ·   Missouri Eastern Bankruptcy Court
     ·   New Mexico Bankruptcy Court
     ·   Oklahoma Eastern District Court
     ·   Oklahoma Northern District Court                                                                     Questions about the invoice?
     ·   U.S. Court of Federal Claims                                                                           Visit pacer.gov/billing



                         Please detach the coupon below and return with your payment. Thank you!

                                                                          Account #                    Due Date                  Amount Due
                                                                            5614616                    11/12/2019                     Auto Bill
           Public Access to Court Electronic Records
                                                                    Do not send cash. Make checks or money orders drawn on a U.S. Bank in U.S. dollars
                                                                    payable to: PACER Service Center. Include your account ID on the check or money
                                                                    order.

                   This account is registered for automatic billing. The total amount due, $70.00,
                   will be charged to the credit card on file up to 7 days before the due date.
                   Charges will appear on your credit card statement as: PACER 800-676-6856 IR.

            Visit pacer.gov for address changes.
                                                                                              . . o r
                                                                                            P.O. Box
      Oscar Lee Olive                                                                        or a
      7340 NW 44th Ct
      Fort Lauderdale, FL 33319
                   Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 15 of 17

                                                                                   Statement of Account
                                                                             Statement Date:         10/07/2020
  Public Access to Court Electronic Records
                                                                             Usage From:             07/01/2020      to:    09/30/2020
      Account Summary


Pages:                                                                                        69
                                                                                                   Account #:                   5614616
Rate:                                                                                      $0.10
Subtotal:                                                                                  $6.90   Statement #:       5614616-Q32020

Audio Files:                                                                                   0
Rate:                                                                                      $2.40
Subtotal:                                                                                  $0.00
                                                                                                             Contact Us
Current Billed Usage:                                                                      $6.90
                                                                                                      San Antonio: (210) 301-6440
Credit for Usage not Exceeding $30:                                                    <$6.90>          Toll Free: (800) 676-6856
                                                                                                        Hours: 8 am-6 pm CT M-F
Previous Balance:                                                                          $0.00        pacer@psc.uscourts.gov

Current Balance:                                                                           $0.00
                                                                                                    See pacer.gov/billing for
                                                                                                    instructions on disputing
    No payment is due at this time.                                                                 charges, FAQs about the
                                                                                                    billing process and more.

                                                                                                    To view detailed billing
                           New PACER Website Launches                                               transactions, visit the Manage My
                                                                                                    Account section of the PACER
  The fully updated and redesigned PACER website launched in June, and it offers several new        Service Center website at
  features to improve the user experience. The new site provides easier access to PACER and
                                                                                                    pacer.gov.
  PACER-related applications.

  The PACER website:                                                                                The PACER Federal Tax ID is:
  * Is mobile-friendly.                                                                                      XX-XXXXXXX
  * Groups court-specific information all in one place.
  * Provides an interactive way to find frequently asked questions.
  * Features new accessibility tools.
                                                                                                     Questions about the statement?
  Visit https://pacer.uscourts.gov to check out the new design, and to sign up for PACER                Visit pacer.gov/billing
  announcements and other email updates.




         This Statement of Account is for your information. This is not a bill.

                                    No payment is due at this time.
                    Usage for this account was $30 or less for this quarterly billing cycle. In
                    accordance with the Electronic Public Access fee schedule, the fees for this
                    quarter have been waived.


           Visit pacer.gov for address changes.                                                                             5614616


      Oscar Lee Olive
      101 North Ocean Dr. Suite 132                                                  Public Access to Court Electronic Records
      Hollywood, FL 33319
       Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 16 of 17




 Company Name
 Address, City, ST, ZIP Code
 Phone Number | Fax Number




Invoice # 1021
Date: 09/15/2019




Bill To                                                        For
Oscar L. Olive                                                 Olive v. Robinson 19-01105-MLB




                     Item Description                                    Amount

   Background Locate Report Hayley Marie Robinson                                    $275.00

   Arrange and Payment for Service of Process of Summons                             $275.00

   Preparation Of Facebook Videos for Trial                                          $450.00

   Download and Prepare Audio Voice Calls for Trial Exhibits                         $650.00

   Locate Witnesses (Hogan and Franklin)                                             $250.00

   Investigative Research on Facebook postings 25 Hours                            $1,975.50

   eMail and Phone call trace for trial use (Exhibits)                               $750.00

   Social Media Posts Forensic Search Defendant Robinson                             $350.00

   Social Media Forensic Search Defamatory content Plaintiff                         $350.00

   Discount for Case Consult                                                        -$375.00

                                                  Subtotal                         $4,950.50

                                                  Tax Rate
       Case 2:18-cv-00862-BAT Document 76 Filed 07/29/21 Page 17 of 17



                                               Other Costs

                                          Total Cost         $4,950.50


Make all checks payable to Litigation Investigators


Litigation Investigators CA-PI#27104

7451 Warner Ave #E-191 Huntington Beach, CA 92647
714-794-2779
